 

 

 

 

 

 

 

EXHIBIT 10.10

 

FORM OF CONVEYANCE OF OVERRIDING ROYALTY INTEREST

 

 

 

 



NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S
LICENSE NUMBER.

 

CONVEYANCE OF OVERRIDING ROYALTY INTEREST

 

For a good and valuable consideration, the receipt of which is hereby
acknowledged, ____________________, a __________________, with headquarters
located at 1331-17th Street, Suite 730, Denver, Colorado 80202 ("Grantor") does
hereby grant, bargain, sell, transfer, assign and convey to ____________________
("Grantee"), a __________________, whose address is
_________________________________, an overriding royalty interest (the
"Overriding Royalty") equal to _______________% of (i) _______ percent (__%) of
the Applicable Percentage (below defined) of the oil, gas and other minerals in,
under and that may be produced from the lands (a) described in Exhibit "A"
attached hereto and made a part hereof or (b) covered by the oil and gas leases
described in such Exhibit "A" (collectively the "Subject Lands"), but INSOFAR
AND ONLY INSOFAR as the Subject Lands are included in the drillsite and drilling
and spacing unit or proration unit established by the ____________________ for
the oil and gas wells described on Exhibit “B” attached hereto and made a part
hereof (or, in the event no drilling and spacing unit or proration unit has been
so established, then such unit shall be presumed to be the approximate 40-acre
quarter-quarter section, or equivalent tract, in which the well is located)
(collectively, the “Producing Units”), and (ii) ______ percent (__%) of the
Applicable Percentage of the oil, gas and other minerals in, under and that may
be produced from the Subject Lands that are not included in the Producing Units.
The term "Applicable Percentage" shall mean, with respect to each portion of
Subject Lands, identified on Exhibit "A", the percentage set forth on such
Exhibit "A" as the "Working Interest" or "WI". Additionally, as used herein, the
terms (i) “Subject Leases” refers to the oil and gas leases described in Exhibit
“A”, and (ii) “Working Interest” and "WI" mean the cost bearing percentage
interest that the owner thereof must bear relative to 100% of all costs to
explore, develop, and produce oil and/or gas from the applicable portion of the
Subject Lands.

 

In the event that, as of the Effective Time, Grantor’s actual Working Interest
in a portion of the Subject Lands (“Grantor’s Actual Working Interest”) is less
than the Working Interest shown on Exhibit “A” for such portion (“Grantor’s
Represented Working Interest”), the Overriding Royalty in such portion of the
Subject Lands shall be proportionately reduced by the percentage that Grantor’s
Actual Working Interest in such portion bears to Grantor’s Represented Working
Interest in such portion; provided, however, in no event shall such reduction
ever result in reducing the Overriding Royalty by more than five percent (5%) in
such portion. In this regard, it is understood and agreed that though the
Overriding Royalty is conveyed by Grantor to Grantee out of Grantor's interest
(such interest, subject to the Overriding Royalty, being herein called the
"Burdened Interest") in the Subject Leases insofar as they cover Subject Lands,
except for the proportionate reduction set forth in the first sentence of this
paragraph, such Overriding Royalty shall be equal to a full _____________% of
________ percent (__%) or _________ percent (__%), as the case may be, of the
Applicable Percentage of the oil, gas and other

 

 

8K- -Form of Conveyance

508454 000002 HOUSTON 392218.1

 



 

minerals produced from the Subject Lands, and shall not be reduced for any
reason (except for the proportionate reduction set forth in the first sentence
of this paragraph), including, without limitation, the same shall not be reduced
if the undivided interest of Grantor in a Subject Lease is less than the entire
interest in such Subject Lease (or is less than the interest, if any, stated on
Exhibit "A" with respect to such Subject Lease) or if the interest in oil, gas
and other minerals underlying any portion of the Subject Lands which is covered
by a particular Subject Lease (or group of Subject Leases) is less than the
entire interest in the oil, gas and other minerals underlying such portion of
the Subject Lands, or if the share of production from any portion of Subject
Lands to which Grantor is entitled by virtue of its ownership interest in the
Subject Leases is less than the Applicable Percentage set forth on Exhibit "A"
for such portion of the Subject Lands.

 

TO HAVE AND TO HOLD the Overriding Royalty unto Grantee, its successors and
assigns forever. The Overriding Royalty herein conveyed, and the Burdened
Interest of Grantor, shall be subject to the following provisions:

 

1.      Grantor shall have the obligation to market, or cause to be marketed,
the oil, gas and other minerals produced from the Subject Lands and attributable
to the Overriding Royalty (the "ORRI Hydrocarbons") on behalf of and for the
account of Grantee in arm's-length transactions with reputable purchasers in
accordance with prudent business judgment, with each such sale to be: (a) upon
terms and conditions which are the best terms and conditions reasonably
available taking into account all relevant circumstances, including without
limitation, price, quality of production, access to markets or lack thereof,
minimum purchase guarantees, identify of purchaser and length of commitment, (b)
upon terms and conditions at least as favorable as (i) Grantor obtains for the
share of oil, gas and/or other minerals attributable to the Burdened Interest in
the Subject Lands to which such sale relates, (ii) Grantor obtains for its
interest in other oil, gas and/or other minerals which are of comparable type
and quality and which are produced in the same area as the Subject Lands to
which such sale relates, and (iii) those obtained by any Affiliates (below
defined) of Grantor for oil, gas and/or other minerals produced from the Subject
Lands to which such sale relates or from lands in the same area, and (c) made to
a party who is not an Affiliate of Grantor. As used herein, "Affiliate" shall
mean, with respect to any person or entity, another person or entity that,
directly or indirectly, (i) has an equity interest in that person or entity,
(ii) has a common ownership with that person or entity, (iii) controls that
person or entity, (iv) is controlled by that person or entity or (v) shares
common control with that person or entity. “Control” or “controls” for purposes
hereof means that a person or entity has the power, direct or indirect, to
conduct or govern the policies of another person or entity. Grantor shall duly
perform all obligations performable by it under production sales contracts under
which ORRI Hydrocarbons are sold and shall take all appropriate measures to
enforce the performance under each such production sales contract of the
obligations of the other parties thereto.

 

2.      Grantor does hereby represent and warrant to Grantee (i) that, to the
best of Grantor’s knowledge, Grantor owns the interests specified in Exhibit "A"
hereto in and to the Subject Leases insofar as they cover Subject Lands (and
Grantor has good and marketable title to such interests, free of liens and
encumbrances, except liens and encumbrances in favor of Promethean Asset
Management L.L.C. on its own behalf and in its capacity as collateral agent),
(ii) that

 

2

 

8K- -Form of Conveyance

508454 000002 HOUSTON 392218.1

 



 

Grantor has good right and authority to sell and convey the Overriding Royalty,
and (iii) that this Conveyance of Overriding Royalty Interest (“this
Conveyance”) vests in Grantee good and marketable title to the Overriding
Royalty free of liens and encumbrances. Grantor hereby binds itself to warrant
and forever defend, all and singular, title to the Overriding Royalty unto
Grantee, its successors and assigns, against the claims and demands of all
persons claiming or to claim the same or any part thereof. This Conveyance is
made with full substitution and subrogation of Grantee in and to all covenants
and warranties by others heretofore given or made.

 

3.      Grantor shall be obligated to explore, develop, operate and maintain the
Burdened Interest as would a prudent operator. As to any portions of the
Burdened Interest as to which Grantor is not the operator, Grantor shall take
all such action and exercise all such rights and remedies as are reasonably
available to it to cause the operator to so explore, develop, maintain and
operate such portions of the Burdened Interest. Grantor shall promptly (and,
unless the same are being contested in good faith and by appropriate
proceedings, before the same are delinquent) pay all costs and expenses
(including all taxes and all costs, expenses and liabilities for labor,
materials and equipment incurred in connection with the Burdened Interests and
all obligations to the holders of royalty interests and other interests
affecting the Subject Leases) incurred in developing, operating and maintaining
the Burdened Interests.

 

4.      Grantor shall keep full, true, and correct records of the oil, gas, and
other hydrocarbons produced from or attributable to the Subject Lands each
calendar month, and the portion attributable to the Overriding Royalty. Such
records may be inspected by Grantee or its authorized representatives and copies
made thereof at all reasonable times. Grantee shall also have, upon request,
access to review all reports, data and information relating to the Subject Lands
or to exploration, development, production and other operations conducted on the
Subject Lands. On or before the earlier of (a) the fifth business day after
Grantor’s first public disclosure, by issuance of a press release or filing of a
report with the Securities and Exchange Commission, of Grantor’s production from
the Subject Lands or other results of operations for the most recently completed
fiscal quarter or fiscal year, or (b) the last day on which the Grantor can
timely (without giving effect to any extensions of time permitted by Rule 12b-25
under the Securities Exchange Act of 1934) file a quarterly report on Form 10-Q
or annual report on Form 10-K, as applicable, with respect to such fiscal
quarter of fiscal year, Grantor shall (a) deliver to Grantee a statement (a
“Production Statement”) setting forth (i) the production from the Subject Lands
for the most recently completed fiscal quarter, (ii) the portion of such
production attributable to the Overriding Royalty, (iii) the gross proceeds
("ORRI Collected Proceeds") attributable to the sale of ORRI Hydrocarbons (and
the taxes and other costs permitted to be deducted therefrom under Section 5
below) during such fiscal quarter and (iv) such other data as Grantee may
reasonably request in such form as Grantee may reasonably request, and (b) make
a payment to Grantee of such ORRI Collected Proceeds (less such costs permitted
to be deducted therefrom under Section 5 below ) in immediately available funds
by wire transfer (or such other form specified by Grantee) to such bank or
location as Grantee may direct from time to time in writing. No Production
Statement delivered to Grantee shall contain any information regarding the
production from the Subject Lands or reserves that has not been publicly
disclosed by Grantor or any other material nonpublic information. If any
Production Statement contains, or Grantor otherwise provides Grantee, any
information regarding production from the Subject

 

3

 

8K- -Form of Conveyance

508454 000002 HOUSTON 392218.1

 



 

Lands or reserves that has not been publicly disclosed (or any other material
nonpublic information ), Grantee shall have the right to make public disclosure
of such information as provided in Section 4(k) of the Securities Purchase
Agreement, dated as of May 31st, 2005, among Grantor, Grantee and the other
parties named therein. Grantor shall not publicly disclose its results of
operations for any fiscal quarter or fiscal year unless it contemporaneously
publicly discloses, or prior thereto has publicly disclosed, the production from
the Subject Lands for the most recently completed fiscal quarter.

 

5.      The Overriding Royalty shall be free of all costs, expenses, and
liabilities, of whatever kind or character, except the Overriding Royalty shall
bear its proportionate share of the costs charged Grantor by a third party (not
an Affiliate of Grantor) for compression, dehydration and transportation that
are incurred between the first point of receipt of production by such third
party and the redelivery of such compressed and dehydrated production to
Grantor. Specifically, but not by way of limitation, the Overriding Royalty
shall never bear, either directly or indirectly, any costs, expenses or
liabilities for building, constructing, acquiring, drilling, developing,
producing, operating, gathering, separating, trucking, or transporting (except
as set forth in the first sentence of this Section 5) or any post production
expenses, related or pertaining to the Subject Lands, Subject Leases, or wells,
pipelines, or other facilities or improvements situated on the Subject Lands or
lands pooled therewith, or production of oil and/or gas from the Subject Lands
or lands pooled therewith; provided, however, the Overriding Royalty shall bear
its proportionate share of (i) the third party costs identified in the first
sentence of this Section 5 and (ii) production, severance and similar taxes.

 

6.      Grantor agrees to execute and deliver, and, to the extent it is within
Grantor's power to do so, to cause any third parties to execute and deliver, to
Grantee all such other and additional instruments and to do all such further
acts and things as may be necessary more fully to vest in and assure to Grantee
all of the rights, titles, interests, remedies, powers and privileges herein
granted or intended so to be.

 

7.      Exhibit “B” sets forth those certain portions of the Subject Lands that
have been pooled or unitized for the production of oil, gas and/or minerals
prior to the date hereof. With respect to each such existing pool or unit set
forth on such Exhibit “B”, and with respect to each pool or unit in which the
Overriding Royalty is included, as below provided, after the date hereof, the
Overriding Royalty in each portion of Subject Lands included in such pool or
unit shall apply to the portion of production from such pool or unit which is
attributable to such portion of Subject Lands under and by virtue of the
applicable pooling and unitization agreements, designations and/or orders. From
and after the date hereof, Grantor shall have the right and power to unitize or
pool in good faith on customary terms any portion or portions of the Overriding
Royalty with other lands in which the mineral interest thereof is owned by a
person or entity other than Grantor or an Affiliate of Grantor and on which is
located, or will be located, a well producing, or capable of producing, oil
and/or gas in commercially paying quantities (collectively “Third Party Lands”);
provided, however, Grantor shall not have the right and power to unitize or pool
any portion or portions of the Overriding Royalty with any non Third Party Lands
without first obtaining the prior written consent of Grantee. If pursuant to any
law, rule, regulation or order of any governmental body or official, any portion
of the Subject Lands is pooled or unitized in any manner, or if Grantee has
joined in or agreed to any pooling or

 

4

 

8K- -Form of Conveyance

508454 000002 HOUSTON 392218.1

 



 

unitization, the Overriding Royalty insofar as it affects such portion of
Subject Lands shall also be pooled and unitized and, in each event, the
Overriding Royalty shall apply to the production which is attributable to such
portion of Subject Lands under and by virtue of such pooling and unitization
arrangements.

 

8.      Nothing herein contained shall in any way limit or restrict the right of
Grantee to sell, convey, assign or mortgage (or grant a deed of trust on) the
Overriding Royalty (including its rights, titles, interests, estates, remedies,
powers and privileges appurtenant or incident to the Overriding Royalty under
this Conveyance) in whole or in part. No change of ownership of the Overriding
Royalty shall be binding upon Grantor until Grantor is furnished with copies of
the original documents evidencing such change. Upon receipt by Grantor of copies
of the original documents evidencing a sale, conveyance, assignment or mortgage
(or grant of a deed of trust on) the Overriding Royalty, Grantor shall deal with
the purchaser or assignee in place of Grantee and shall deal with the mortgagee
(or the beneficiary of the deed of trust) in addition to the Grantee, and
references herein to the Grantee shall thereafter also be deemed to be
references to such purchaser, assignee or mortgagee (or the beneficiary of the
deed of trust).

 

9.     If the Grantor proposes or intends to make any sale, transfer or other
disposition of all or any portion of its Burdened Interest, including without
limitation a proposed or intended sale, transfer or disposition of its Burdened
Interest by merger, reorganization, consolidation, or by sale of all or
substantially all of its assets (other than a sale, transfer or other
disposition to Galaxy Energy Corporation or a directly or indirectly, wholly
owned subsidiary of Galaxy Energy Corporation, or pursuant to Section 13 below),
and such sale, transfer or other disposition will result in Grantor owning less
than a 50% Working Interest in such Burdened Interest and/or resigning as
operator of such Burdened Interest, Grantor shall so inform Grantee by notice in
writing (the "Transfer Notice") describing the interest (or portion thereof)
that is the subject of such proposed or intended sale, transfer or disposition
(the "Offered Interest"), and the other pertinent and reasonable details of such
proposed or intended sale, transfer or disposition. Grantee shall thereupon have
30 days after receipt of the Transfer Notice to notify Grantor in writing that
Grantee desires to participate in such sale, transfer or disposition and
contribute the Overriding Royalty, or some portion thereof, as a part of the
properties to be covered by such sale, transfer or disposition. Failure of
Grantee to notify Grantor in writing that Grantee desires to participate in such
sale, transfer or disposition within such 30 day period shall be deemed an
election by Grantee not to participate. If Grantee does timely submit its notice
to Grantor (i) the Burdened Interest, or portion thereof that is to be covered
by such sale, transfer or disposition, shall not be sold or disposed of separate
and apart of the Overriding Royalty (or portion thereof as designated by Grantee
in its notice) and (ii) Grantor and Grantee shall mutually agree upon the price
or value that Grantee shall receive upon conclusion of such sale, transfer or
disposition for the Overriding Royalty (or portion thereof) that is to be a part
of the properties covered by such sale, transfer or disposition. In the event
Grantor and Grantee cannot so mutually agree, Grantor and Grantee shall retain
the services of a petroleum reservoir engineer experienced in the valuation of
oil and gas properties employed by Halliburton Energy Services of Houston, Texas
(or its successors in interest) to serve as the sole arbiter of such
disagreement (the "Arbiter"). In the event Halliburton Energy Services (or its
successor in interest) is unwilling or incapable of having one of its petroleum
reservoir engineers serve as Arbiter, then Grantor and Grantee shall mutually
agree on the person to serve as Arbiter, and in the event Grantor and Grantee
cannot so

 

5

 

8K- -Form of Conveyance

508454 000002 HOUSTON 392218.1

 



 

mutually agree, the selection of the Arbiter shall be made by a federal judge
sitting in the Southern District of New York in the borough of Manhattan, New
York, New York, upon petition filed by either Grantor or Grantee requesting that
such selection be made. The decision of the Arbiter as to such price or value
Grantee shall receive shall be delivered by the Arbiter within ten (10) days of
his retention, and shall be final as to Grantor and Grantee for all purposes.
The costs of such Arbiter shall be borne equally by Grantor and Grantee.

 

10.   Grantor shall have the right without the joinder of Grantee to release,
surrender and/or abandon its Burdened Interest, or any part thereof, or interest
therein even though the effect of such release, surrender or abandonment will be
to release, surrender or abandon the Overriding Royalty; provided, however, that
Grantor shall not release, surrender or abandon any Burdened Interest unless and
until Grantor has determined in good faith that such Burdened Interest will no
longer produce in paying quantities, and provided further that, Grantor will, at
least thirty (30) days prior to the release, surrender or abandonment (unless a
lesser period of time governing such release, surrender or abandonment is
provided for in an applicable operating agreement entered into by and between
Grantor and a person or entity that is not an Affiliate of Grantor, in which
case at least the number of days provided for in such lesser time period) of any
Burdened Interest, or any part thereof or interest therein, notify Grantee (in
writing, giving a description of each Burdened Interest, or part thereof or
interest therein, proposed to be released, surrendered or abandoned, and the
date upon which such release, surrender or abandonment is projected to occur)
and, if Grantee shall so request, Grantor shall assign to Grantee the interests
proposed to be released, surrendered or abandoned, together with the interest
attributable to the Burdened Interests in all equipment located thereon or used
in connection therewith; provided further that, in the event of such an
assignment from Grantor to Grantee, Grantee shall pay to Grantor the salvage
value of any equipment so conveyed by Grantor to Grantee.

 

11.   Without prior written notice to Grantee providing Grantee with the
opportunity to acquire the affected interest of Grantor at no additional cost to
Grantee other than assumption by Grantee of the obligations of Grantor
pertaining to the affected interest, Grantor shall not elect to be a
non-participating party (whether pursuant to an operating agreement or other
agreement or arrangement, including without limitation, non-consent rights and
obligations imposed by statute and/or regulatory agency) with respect to any
drilling, deepening, plugging back, reworking, sidetracking or completion (or
other) operation on any Burdened Interest or elect to be an abandoning party
with respect to a well located on any Burdened Interest; provided, however, if
such direct acquisition by Grantee would be prohibited by the applicable
operating agreement or other agreement or arrangement and Grantee has timely
notified Grantor that Grantee elects to acquire such affected interest, Grantor
agrees to use its best efforts as are reasonable under the circumstances to
enter into a mutually satisfactorily contractual arrangement with Grantee that
would allow Grantee to indirectly acquire such affected interest, or have the
same economic consequences of ownership of such affected interest, and not be in
violation or breach of such applicable operating agreement or other agreement or
arrangement. Grantor agrees to provide such prior written notice to Grantee as
soon as is reasonably possible in order to afford Grantee as much time as
reasonably possible to respond. Such prior written notice shall include
information advising Grantee of the time period required by the applicable
operating agreement, other agreement or arrangement for response on this matter,
and failure on the part of Grantee to notify Grantor of its election to acquire
such affected interest within such time period shall be

 

6

 

8K- -Form of Conveyance

508454 000002 HOUSTON 392218.1

 



 

deemed an election by Grantee to not acquire such affected interest.
Notwithstanding anything to the contrary contained herein, Grantor shall not
elect, as to any Burdened Interest, to be a non-participating party with respect
to any operation contemplated in this Section 11, in the event Grantor or any
Affiliate of Grantor will also be a participating party in such operation.

 

12. The Overriding Royalty shall apply to all renewals, extensions and other
similar arrangements (and/or interests therein) of the Subject Leases insofar as
they cover Subject Lands. A new lease taken before the expiration of the
existing Subject Lease which it replaced or within one (1) year after expiration
of such Subject Lease, and covering the same interest (or any part thereof)
which was covered by the Subject Lease, shall be considered a renewal or
extension for the purposes hereof. Additionally, the Overriding Royalty shall
continue in force and effect and not be extinguished in the event Grantor
acquires the mineral estate covered by a Subject Lease and thereafter releases
such Subject Lease.

 

13. Grantee acknowledges that Grantor has been negotiating with Pennaco Energy
Inc., a wholly-owned subsidiary of Marathon Oil Company, and Windsor Energy
Group LLC for the exchange of certain of the Subject Lands (collectively, the
“Exchanged Lands”) for lands owned by such companies that are of comparable (i)
reservoir value, (ii) acreage size and (iii) current levels of production, to
that of the Exchanged Lands. Assuming compliance with the foregoing sentence,
Grantee agrees that upon Grantor’s written request, it will execute appropriate
recordable instruments releasing the Overriding Royalty with respect to the
Exchanged Lands in consideration for Grantor conveying to Grantee the Overriding
Royalty as to the lands received in exchange therefore; provided, however, the
agreement of Grantee contained in this Section 13 shall be in force and effect
for only one hundred eighty (180) days subsequent to the execution date of this
Conveyance, and that at the expiration of such one hundred eighty (180) day
period, the covenant of Grantee contained in this Section 13 shall cease to
exist and no longer be in force and effect.

 

14. Except for a transfer pursuant to Section 13 above, the agreements and
obligations of Grantor in paragraphs 7, 9, and 11 above shall not be covenants
running with the land and shall be personal agreements and obligations of
Grantor and any Affiliate of Grantor that shall, terminate upon a sale, transfer
or disposition of Grantor’s Burdened Interest to a third party that is not an
Affiliate of Grantor. All other covenants and agreements of Grantor herein
contained shall be deemed to be covenants running with the Burdened Interest.
All of the provisions hereof shall inure to the benefit of Grantee and its
successors and assigns.

 

15.    All communications required or permitted to be given under this
Conveyance shall be in writing and shall be given by registered or certified
mail, postage prepaid, telecopy or telex, or by personal service (including
express or courier service), and addressed to the addresses specified at the
beginning of this Conveyance (or to such other address, telecopy or telex number
as may be designated in writing in accordance herewith). Notices shall be deemed
given upon receipt.

 

16.    This Conveyance is being executed in several counterparts, all of which
are identical, except that, to facilitate recordation, in certain counterparts
hereof only that portion of Exhibit "A" which contains specific descriptions of
the Subject Lands located in the recording

 

7

 

8K- -Form of Conveyance

508454 000002 HOUSTON 392218.1

 



 

jurisdiction in which the counterpart is to be recorded shall be included, and
all other portions of Exhibit A shall be included by reference only. Complete
copies of this Conveyance containing the entire Exhibit "A" have been retained
by Grantor and Grantee. All of such counterparts together shall constitute but
one and the same instrument.

 

17.             WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW, THIS
CONVEYANCE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE AND THE LAWS OF THE UNITED STATES OF
AMERICA, EXCEPT THAT TO THE EXTENT THAT THE LAW OF A STATE IN WHICH A PORTION OF
THE OVERRIDING ROYALTY IS LOCATED (OR WHICH IS OTHERWISE APPLICABLE TO A PORTION
OF THE OVERRIDING ROYALTY) NECESSARILY OR, IN THE SOLE DISCRETION OF GRANTEE,
APPROPRIATELY GOVERNS, WITH RESPECT TO PROCEDURAL AND SUBSTANTIVE MATTERS
RELATING TO THE CREATION, PERFECTION AND VESTING OF THE OVERRIDING ROYALTY, AND
OTHER RIGHTS AND REMEDIES OF THE GRANTEE GRANTED HEREIN, THE LAW OF SUCH STATE
SHALL APPLY AS TO THAT PORTION OF THE OVERRIDING ROYALTY LOCATED IN (OR WHICH IS
OTHERWISE SUBJECT TO THE LAWS OF) SUCH STATE. GRANTOR AND GRANTEE HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS
SITTING IN THE CITY OF NEW YORK, NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT
IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH
SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE
OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. GRANTOR AND GRANTEE HEREBY
IRREVOCABLY WAIVE PERSONAL SERVICE OF PROCESS AND CONSENT TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH
PARTY AT THE ADDRESS SHOWN ABOVE FOR SUCH PARTY, AND AGREE THAT SUCH SERVICE
SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.
NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE
PROCESS IN ANY MANNER PERMITTED BY LAW. GRANTOR AND GRANTEE ACKNOWLEDGE THAT
EACH HAS EXECUTED THIS CONVEYANCE IN THE STATE OF NEW YORK. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR
ARISING OUT OF THIS CONVEYANCE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

 

8

 

8K- -Form of Conveyance

508454 000002 HOUSTON 392218.1

 



 

 

IN WITNESS WHEREOF, this Conveyance is executed this 31st day of May, 2005,
effective as of 7 o'clock a.m. local time at the locations of the Subject Lands,
respectively on May 31st, 2005 (the “Effective Time”).

 

 

[signatures and acknowledgement pages to follow]



 

9

 

8K- -Form of Conveyance

508454 000002 HOUSTON 392218.1

 



 

 

           "GRANTOR"

 

___________________________________

 

 

By:

Name:

Title:

 

 

"GRANTEE"

 

___________________________________

 

 

By:

Name:

Title:

 

 

STATE OF COLORADO

)

 

 

)

ss:

CITY AND COUNTY OF

DENVER

)

 

 

The foregoing instrument was acknowledged before me on this 31st day of May,
2005, by _____________, ____________________ of _______________________, a
___________ corporation, as the act and deed and on behalf of said corporation.

 

 

Notary Public, State and County of

 

[SEAL]

 

(printed name)

 

My commission expires:

 

 



 

10

 

8K- -Form of Conveyance

508454 000002 HOUSTON 392218.1

 



 

 

STATE OF _______________

)

) ss:

COUNTY OF

___

)

 

The foregoing instrument was acknowledged before me on this 31st day of May,
2005, by ___________________________ as ________________________ of
____________________, a _____________, as the act and deed and on behalf of said
_____________________.

 

 

Notary Public, State and County of

 

[SEAL]

 

(printed name)

 

My commission expires:



 

11

 

8K- -Form of Conveyance

508454 000002 HOUSTON 392218.1

 



 

 

EXHIBIT "A"



 

12

 

8K- -Form of Conveyance

508454 000002 HOUSTON 392218.1

 



 

 

EXHIBIT “B”

 

 

13

 

8K- -Form of Conveyance

508454 000002 HOUSTON 392218.1

 

 

 